DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This communication is in response to the amendment filed 5/11/22.  Claims 1-3, 5-10, 12-17, and 19-23 are pending.  
The IDS filed 5/11/22 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The rejections of claims 1-3, 5-11, 13-17, 19-23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn due to the amendment filed 5/11/22.  

Allowable Subject Matter
Claims 1-3, 5-10, 12-17, and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1, 7, and 14,  the prior art or record does not teach or fairly suggest a combination for managing a messaging queue based upon an event at an infusion pump, further comprising:
determining a first pump event time associated with the first pump event that occurred at the first infusion pump,
 determining that a threshold amount of time, after which the first message is to be removed from the message queue, has not vet elapsed since the first pump event time associated with the first pump event, and 
in response to determining that the threshold amount of time has not yet elapsed since the first pump event time associated with the first pump event that occurred at the first infusion pump, -2-Application No.: 16/512,252 Filing Date: July 15, 2019determining that the first message is not to be removed from the message queue…
Claims 2-3, 5-6, 21-23 incorporate the allowable subject matter of claim 1 through dependency and are therefore also allowable.  
Similarly claims 8-10, and 12-13 incorporate the allowable subject matter of claim 7 through dependency and are therefore also allowable.
Claims 15-17 and 19-20 incorporate the allowable subject matter of claim 14 through dependency and are therefore also allowable.  
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Baines et al (US 10223179 B2)  discloses a timeout feature for message processing, but does not disclose determining an infusion pump event,  determining that the threshold amount of time has not yet elapsed since the first pump event time associated with the first pump event that occurred at the first infusion pump.  Baines also does not disclose determining that a network disruption has resolved and then transmitting the retained message.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Rachel L. Porter/Primary Examiner, Art Unit 3626